

EXHIBIT 10.6




SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY
2012 EQUITY INCENTIVE PLAN
OPTION AGREEMENT


1.Grant of Option. Seagate Technology public limited company, a public company
incorporated under the laws of the Republic of Ireland with limited liability
(the “Company”), hereby grants to the Participant named in Section 2 below (the
“Participant”) an option (the “Option”) to purchase the number of the Company’s
ordinary shares (the “Shares”) set forth in Section 2 below at the exercise
price per Share set forth in Section 2 (the “Exercise Price”) subject to the
terms and conditions of the Seagate Technology public limited company 2012
Equity Incentive Plan, as may be amended from time to time and including any
exhibits thereto (the “Plan”) and this Option Agreement, including any exhibits
hereto (the “Agreement”). In the event of a conflict between the terms of the
Plan and the terms of this Agreement, the terms of the Plan shall govern. Unless
otherwise defined in this Agreement, any capitalized term used in this Agreement
shall have the meaning assigned to such term in the Plan.


2.Option Terms. Subject to further detail included in this Agreement, the key
terms related to the Option are as follows:


(a)Participant.


(b)Global ID Number.


(c)Date of Grant.


(d)Grant Number.


(e)Vesting Commencement Date.


(f)Exercise Price (Per Share).


(g)Number of Shares Subject to Option.


(h)Total Exercise Price.


(i)Expiration Date.


(j)Type of Grant. Nonstatutory Share Option.


(k)Exercise Schedule. Same as Vesting Schedule.



--------------------------------------------------------------------------------



(l)Vesting Schedule. Subject to the Participant’s Continuous Service with the
Company or one of its Affiliates, 25% of the Shares shall vest on the first
anniversary of the Vesting Commencement Date, and an additional 1/48 of the
Shares shall vest at the end of each full month thereafter, until the fourth
anniversary of the Vesting Commencement Date, subject to the vesting conditions
described in Section 3 below. If, on any vesting date, this Vesting Schedule
would result in the vesting of a fraction of a Share, such fraction shall be
rounded down to the nearest whole Share.


(m) Payment. By cash or check or other method of payment permitted under Section
4(d) of the Agreement.


3.Vesting.


(a)Subject to Sections 3(b), 3(c) and 3(d) below, the Option shall vest and
become exercisable in accordance with the Vesting Schedule set forth in Section
2 above. The portion of the Option which has become vested and exercisable as
described in this Section 3 is hereinafter referred to as the “Vested Portion.”


(b)In the event of the Participant’s termination of Continuous Service on
account of the Participant’s death, the Participant shall be deemed to have
completed an additional year of service for purposes of determining the portion
of the Option which is the Vested Portion.


(c)Subject to the terms of the Seagate Technology Executive Severance and Change
in Control Plan, as amended from time to time, or other similar plan (the
“Severance Plan”), in the event of Participant’s termination of Continuous
Service for any reason, the Option shall, to the extent not then vested, be
canceled by the Company without consideration, as further described in Section
7(p) below. The Vested Portion of the Option which is vested as of the date of
such termination (after giving effect to the terms of the Severance Plan or
Section 3(b) above, if applicable) shall remain exercisable for the period set
forth in Section 4(b) below.


(d)The Committee may, in its sole discretion, suspend vesting of the Option if
the Participant is on a leave of absence.


4.Exercise of Option.


(a)Eligibility to Exercise Option. During the Participant’s lifetime, only the
Participant may exercise the Option. Should the Participant die while holding
the Option, the Vested Portion of the Option shall remain exercisable by the
Participant’s executor or administrator, or the person or persons to whom the
Participant’s rights under this Agreement shall pass by will or the laws of
descent and distribution, as the case may be, for the period set forth in
Section 4(b) below. Any heir or legatee of the Participant shall take rights
herein granted subject to the terms and conditions hereof.





--------------------------------------------------------------------------------



(b)Period of Exercise. Subject to the provisions of the Plan and this Agreement,
including the provision set forth in Section 7(n) below, the Participant may
exercise all or any part of the Vested Portion of the Option at any time prior
to the earliest to occur of:


(i)the “Expiration Date” set forth in Section 2 above;


(ii)three (3) months following the date of the Participant’s termination of
Continuous Service for any reason (other than as a result of death or Disability
or for Cause); provided, however, that if termination of the Participant’s
Continuous Service by the Company or an Affiliate is not for Cause and if the
exercise of the Vested Portion of the Option following such termination would be
prohibited because the issuance of Shares would violate either the registration
requirements under the Securities Act (or other applicable securities law) or
the Company’s insider trading policy, then the Option shall terminate on the
earlier of (A) the “Expiration Date” set forth in Section 2 above or (B) the
expiration of a period of three (3) months after termination during which time
the exercise of the Option would not be in violation of either such registration
requirements (or other applicable securities law) or the Company’s insider
trading policy;


(iii)one year following the date of the Participant’s termination of Continuous
Service as a result of death or Disability (as defined in the Plan); and


(iv)the date of the Participant’s termination of Continuous Service for Cause.


For purposes of this Agreement:


“Cause” shall mean (A) the Participant’s continued failure substantially to
perform the material duties of his office (other than as a result of total or
partial incapacity due to physical or mental illness), (B) the fraud,
embezzlement or theft by the Participant of the Company’s property (or any
Affiliate’s property), (C) the conviction of such Participant of, or plea of
nolo contendere by the Participant to, a felony under the laws of the United
States or any state (or the equivalent under the laws of any other
jurisdiction), (D) the Participant’s willful malfeasance or willful misconduct
in connection with the Participant’s duties to the Company (or any Affiliate) or
any other act or omission which is materially injurious to the financial
condition or business reputation of the Company or any Affiliate, or (E) a
material breach by the Participant of the terms of his employment agreement or
any non-compete, non-solicitation or confidentiality provisions to which the
Participant is subject; provided, however, that if the Participant is eligible
to receive benefits under a Severance Plan containing a definition of “Cause,”
then that definition shall control.





--------------------------------------------------------------------------------



(c)Manner of Exercise. The Vested Portion of the Option may be exercised by
delivering to the Company at its principal office (or to the Company’s designee)
notice of intent to so exercise; provided, however, that the Option may be
exercised with respect to whole Shares only. Such notice shall specify the
number of Shares for which the Option is being exercised and shall be
accompanied by payment in full of the Exercise Price, any applicable Tax-Related
Items (as defined in Section 7 below) and any written representations,
warranties or agreements as may be reasonably required by the Company to comply
(or evidence compliance) with applicable laws with regard to the acquisition,
issuance and sale of the Shares. The Company shall have the right to specify the
manner of exercise, which may vary by country and which may be subject to change
from time to time.


(d)Method of Payment. The Exercise Price for the Shares as to which the Option
is exercised shall be paid to the Company by any of the following (or a
combination thereof): (i) cash or check, (ii) provided there is a public market
for the Shares at the time of exercise and pursuant to rules and procedures
established by the Company from time to time, through the delivery of
irrevocable instruments to a broker to sell all or a portion of such Shares and
deliver promptly to the Company an amount equal to the aggregate Exercise Price
for the Shares being purchased, or (iii) if permitted by the Committee, in its
sole discretion, in Shares having a Fair Market Value equal to the aggregate
Exercise Price for the Shares being purchased.


The Company reserves the right to restrict the available methods of payment to
the extent it determines in its sole discretion that such restriction is
required to comply with applicable laws with regard to the acquisition and
issuance of the Shares or desirable for the administration of the Plan, or to
otherwise modify the available methods of payment to the extent permitted under
the terms of the Plan.


(e)Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from such registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares purchased upon exercise of the
Option prior to the completion of any registration or qualification of the
Shares under any local, state, federal or foreign law or under rulings or
regulations of the U.S. Securities and Exchange Commission or of any other
governmental regulatory body, or prior to the obtaining of any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable.


(f)Shareholder Rights. The Participant shall not be, nor have any of the rights
or privileges of, a shareholder of the Company in respect of any Shares
purchasable upon the exercise of any part of the Option unless and until such
Shares have been issued by the Company to the Participant. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the Shares are issued, except as provided in Article 12 of the Plan.





--------------------------------------------------------------------------------



5.Transferability. The Option may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant other than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate.


6.Responsibility for Taxes.


(a)Regardless of any action the Company, any of its Affiliates or the
Participant's employer (the "Employer") take with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax‑related
items related to the Participant’s participation in the Plan and legally
applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount, if any,
actually withheld by the Company or the Affiliate. The Participant further
acknowledges that the Company and/or any Affiliate (a) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Option, including, but not limited to, the grant, vesting
or exercise of the Option, the subsequent sale of Shares acquired pursuant to
such exercise and the receipt of any dividends; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction, the Participant acknowledges
that the Company and/or the Affiliate may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay to the Company or the Affiliate an amount equal to, or will
make arrangements acceptable to the Company and the Affiliate to satisfy any
withholding obligation with respect to the Tax-Related Items. In this regard,
the Participant authorizes the Company and/or its Affiliates, or their
respective agents, at their discretion, to satisfy any withholding obligation
with respect to the Tax-Related Items by one or a combination of the following:
(i) withholding from the Participant’s wages or other cash compensation payable
to the Participant by the Company and/or the Affiliate; (ii) withholding from
proceeds of the sale of Shares acquired upon exercise of the Option (either
through a voluntary or mandatory sale); or (iii) withholding in Shares to be
issued upon exercise of the Option; provided, however, that if the Participant
is an Officer, the Committee (as constituted to satisfy Rule 16b-3 of the
Exchange Act) shall approve the use of withholding in Shares to the extent
necessary or desirable to exempt the transaction under Rule 16b-3 of the
Exchange Act.





--------------------------------------------------------------------------------



(c)Depending on the withholding method, the Company or the Affiliate may, if
necessary, withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates,
including up to maximum applicable rates, in which case the Participant may
receive a refund of any over-withheld amount and will have no entitlement to the
equivalent in Shares. If the obligation for Tax-Related Items is satisfied by
withholding in Shares as described in (iii) above, for tax purposes, the
Participant will be deemed to have been issued the full number of Shares subject
to the exercised portion of the Option, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Participant’s participation in the Plan.


(d)Finally, the Participant agrees to pay the Company or the Affiliate any
amount of Tax-Related Items that the Company or the Affiliate may be required to
withhold as a result of the Participant’s participation in the Plan or the
vesting and exercise of the Option that cannot be satisfied by the means
previously described. The Company or the Affiliate may refuse to honor the
exercise or refuse to issue or deliver the Shares or the proceeds of the sale of
Shares unless and until the Participant has complied with the obligations
related to Tax-Related Items described in this Section 6.


7.Nature of Grant. In accepting the Option, the Participant acknowledges,
understands and agrees that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time;


(b)the grant of the Option is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of options, or
benefits in lieu of options, even if options have been granted repeatedly in the
past;


(c)all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;


(d)the Participant is voluntarily participating in the Plan;


(e)the Participant's participation in the Plan will not create a right to
employment and shall not interfere with the ability of the Company or any
Affiliate to terminate the Participant’s Continuous Service at any time;


(f)the Option and any Shares subject to the Option, and the income and value of
the same, are extraordinary items that do not constitute compensation of any
kind for services of any kind rendered to the Company or any Affiliate, and
which is outside the scope of the Participant’s employment or service contract,
or consulting arrangement, if any;


(g)the Option and any Shares subject to the Option, and the income and value of
the same, are not intended to replace any pension rights or compensation;





--------------------------------------------------------------------------------



(h)the Option and any Shares subject to the Option are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services to the
Company or any Affiliate;


(i)the Option grant will not be interpreted to form or amend an employment or
service contract or relationship with the Company or any Affiliate;


(j)the future value of the Shares subject to the Option is unknown and cannot be
predicted with certainty;


(k)if the Shares subject to the Option do not increase in value, the Option will
have no value;


(l)if the Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease, even below the Exercise Price;


(m)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of the Participant’s
Continuous Service as described in Section 3(c) above and in Section 6.6 of the
Plan (regardless of the reason for the termination and whether or not the
termination is in breach of any employment law in the country where the
Participant resides, even if such law is otherwise applicable to the
Participant’s employment benefits, and whether or not such termination is later
found to be invalid);
(n)neither the Company nor any affiliate shall be liable for any foreign
exchange rate fluctuation between the Participant’s local currency and the
United States Dollar that may affect the value of this Option or of any amounts
due to the Participant pursuant to the issuance of Shares upon exercise of the
Option or the subsequent sale of such Shares;


(o)unless otherwise agreed with the Company, the Option and the Shares subject
to the Option, and the income and value of the same, are not granted as
consideration for, or in connection with, the service the Participant may
provide as a director of an Affiliate of the Company; and





--------------------------------------------------------------------------------



(p)for purposes of the Option, the Participant's Continuous Service will be
considered terminated as of the date he or she is no longer actively employed by
and/or providing services to the Company or an Affiliate, as applicable; the
Participant's right, if any, to vest in the Option and/or exercise the Vested
Portion of the Option after termination of Continuous Service (regardless of
whether the termination is in breach of any employment law in the country where
the Participant resides, even if such law is otherwise applicable to the
Participant’s employment benefits, and whether or not such termination is later
found to be invalid) will be measured by the date the Participant ceases to be
actively employed and/or actively providing services and will not be extended by
any notice period mandated under any employment law in the country where the
Participant resides, even if such law is otherwise applicable to the
Participant’s employment benefits (e.g., active employment would not include a
period of “garden leave” or similar period); the Committee, in its sole
discretion, shall determine when the Participant is no longer actively employed
for purposes of the Option (including whether the Participant may still be
considered actively employed while on a leave of absence).


8.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant should consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


9.Data Privacy.


(a)You are hereby notified of the collection, use and transfer outside of the
European Economic Area, in electronic or other form, of your Data (defined
below) by and among, as applicable, the Company and certain of its Affiliates
for the exclusive and legitimate purpose of implementing, administering and
managing your participation in the Plan.
(b)You understand that the Company and its Affiliates hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all entitlement to Shares awarded,
canceled, vested, unvested or outstanding in your favor (“Data”), for the
purpose of implementing, administering and managing the Plan.


(c)You understand that providing the Company with this Data is necessary for the
performance of this Agreement and that your refusal to provide the Data would
make it impossible for the Company to perform its contractual obligations and
may affect your ability to participate in the Plan. Your Data shall be
accessible within the Company only by the persons specifically charged with Data
processing operations and by the persons that need to access the Data because of
their duties and position in relation to the performance of this Agreement.





--------------------------------------------------------------------------------



(d)The Company will use your Data only as long as is necessary to implement,
administer and manage your participation in the Plan or as required to comply
with legal or regulatory obligations, including under tax and securities laws.
When the Company no longer needs your Data, it will remove it from its systems.
If the Company keeps Data longer, it would be to satisfy legal or regulatory
obligations and the Company’s legal basis would be relevant laws or regulations.
You have a number of rights under data privacy laws in your country. Depending
on where you are based, your rights may include the right to (i) request access
or copies of Data the Company processes, (ii) rectification of incorrect Data,
(iii) deletion of Data, (iv) restrictions on processing, (v) portability of
Data, (vi) to lodge complaints with competent authorities in your country,
and/or (vii) a list with the names and addresses of any potential recipients of
your Data. To receive clarification regarding your rights or to exercise your
rights please contact the Company at Attn: Data Protection Officer,
data.protection.officer@seagate.com.


(e)Further, you understand that the Company will transfer Data to E*TRADE
Corporate Financial Services, Inc. and E*TRADE Securities LLC (collectively,
“E*TRADE”), and/or such other third parties as may be selected by the Company,
which are assisting the Company with the implementation, administration and
management of the Plan. The Company may select a different service provider or
additional service providers and share Data with such other provider(s) serving
in a similar manner. You may be asked to agree on separate terms and data
processing practices with the service provider, with such agreement being a
condition of the ability to participate in the Plan.


(f)E*TRADE is based in the United States. Your country or jurisdiction may have
different data privacy laws and protections than the United States. If you are
outside of the United States, you should note that your country has enacted data
privacy laws that are different from the United States. For example, the
European Commission has issued a limited adequacy finding with respect to the
United States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program, which is open to companies subject to Federal Trade
Commission jurisdiction. The Company does not participate in the EU-U.S. Privacy
Shield program with respect to employee data. By participating in the Plan, you
agree to the transfer of your Data to E*TRADE for the exclusive purpose of
administering your participation in the Plan. The Company's legal basis, where
required, for the transfer of Data to E*TRADE is your consent.


(g)Finally, you may choose to opt out of allowing the Company to share your Data
with E*TRADE and others as described above, although execution of such choice
may mean the Company cannot grant awards under the Plan to you. For questions
about this choice or to make this choice, you should contact Equity
Administration at stockadmin@seagate.com.


10.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or to request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or any third party designated by the Company.





--------------------------------------------------------------------------------



11.Notices. Any notices provided for in this Agreement or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to the Participant, five (5) days after
deposit in the United States mail, postage prepaid, addressed to the Participant
at the last address he or she provided to the Company. Any such notices from the
Company to the Participant may also be delivered through the Company’s
electronic mail system (during the Participant’s Continuous Service) or at the
last email address the Participant provided to the Company (after termination of
the Participant’s Continuous Service).


12.Choice of Law and Venue. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California, without
regard to such state’s conflicts of law rules, as provided in the Plan. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by this grant or the Agreement, the
parties hereby submit and consent to the exclusive jurisdiction of the State of
California and agree that such litigation shall be conducted only in the courts
of Santa Clara County, California, or the federal courts for the United States
for the Northern District of California, and no other courts, where this grant
is made and/or to be performed.


13.Country-Specific Provisions. The Option shall be subject to any special
provisions set forth in Exhibit A for the Participant’s country, if any. If the
Participant relocates to one of the countries included in Exhibit A during the
life of the Option or while holding Shares acquired upon exercise of the Option,
the special provisions for such country shall apply to the Participant, to the
extent the Company determines that the application of such provisions is
necessary or advisable in order to comply with applicable laws with regard to
the acquisition, issuance or sale of the Shares or facilitate the administration
of the Plan. Exhibit A constitutes part of this Agreement.


14.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Option and the Shares acquired upon exercise of the
Option, to the extent the Company determines it is necessary or advisable in
order to comply with applicable laws with regard to the acquisition, issuance or
sale of Shares or facilitate the administration of the Plan, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.





--------------------------------------------------------------------------------



15.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on the Participant’s or the Participant’s broker’s country of
residence or where the Shares are listed, he or she may be subject to insider
trading restrictions and/or market abuse laws which may affect the Participant’s
ability to accept, acquire, sell or otherwise dispose of Shares or rights to
Shares (e.g., options) or rights linked to the value of the Shares under the
Plan during such times as he or she is considered to have “inside information”
regarding the Company (as defined by the laws or regulations in the applicable
jurisdictions or the Participant’s country). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
placed before he or she possessed inside information. Furthermore, the
Participant could be prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Third parties
include fellow employees. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant is responsible for
ensuring compliance with any applicable restrictions and the Participant is
instructed to speak with the Participant’s personal legal advisor on this
matter.


16.Foreign Asset/Account Reporting; Exchange Controls. Without limitation to any
specific information stated in Exhibit A, the Participant acknowledges that his
or her country may have certain foreign asset and/or account reporting
requirements and/or exchange controls which may affect the Participant’s ability
to purchase or hold Shares subject to the Plan or cash received from
participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
the Participant’s country. He or she may be required to report such accounts,
assets or transactions to the tax or other authorities in the Participant’s
country. He or she also may be required to repatriate sale proceeds or other
funds received as a result of the Participant’s participation in the Plan to his
or her country through a designated bank or broker and/or within a certain time
after receipt. The Participant further acknowledges that it is his or her
responsibility to be compliant with such regulations, and that he or she should
consult the Participant’s personal legal advisor for any details.


17.Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant.


18.Recoupment.





--------------------------------------------------------------------------------



(a)Compensation Recovery for Fraud and Misconduct Policy. The Participant hereby
acknowledges and agrees that, to the extent he or she is or becomes subject to
the Seagate Technology public limited company Compensation Recovery for Fraud
and Misconduct Policy, as amended from time to time (the “Compensation Recovery
Policy”), the terms and conditions of the Policy are hereby incorporated by
reference into this Agreement and shall apply to (a) the Option, (b) each
outstanding share award granted or issued to the Participant (pursuant to which
Shares may be issued or payments deriving their value from the Shares may be
made), and (c) the gain received in connection with the vesting, exercise and/or
issuance of any share award (i.e., the market value of the Shares on the
vesting, exercise and/or issuance date, as applicable, less (i) any price paid
for the Shares and (ii) any Tax-Related Items withheld from or paid by
Participant in connection with the vesting, exercise and/or issuance of the
share award), in each case without regard to whether such award was granted or
issued under a share plan of the Company, a predecessor to the Company or a
company acquired by the Company or outside a share plan; provided, however, that
such award was granted or such gain was received within the three years prior to
the Date of Grant; and provided, further, that no share award granted prior to
January 29, 2009 shall be subject to the terms of the Compensation Recovery
Policy. A copy of the current version of the Compensation Recovery Policy is
attached to this Agreement as Exhibit B.


(b) Other Required Recoupments. Without derogating from the terms of Section
18(a) hereof, as an additional condition of receiving the Option, the
Participant agrees that the Option and any benefits or proceeds the Participant
may receive hereunder shall be subject to forfeiture and/or repayment to the
Company to the extent required (i) under the terms of any other recoupment or
"clawback" policy adopted by the Company, as may be amended from time to time
(and such requirements shall be deemed incorporated into this Agreement without
the Participant's consent), or (ii) to comply with any requirements imposed
under applicable laws and/or the rules and regulations of the securities
exchange or inter-dealer quotation system on which the Shares are listed or
quoted, including, without limitation, pursuant to Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010. Further, if the
Participant receives any amount in excess of what the Participant should have
received under the terms of the Option for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
administrative error), all as determined by the Committee, then the Participant
shall be required to promptly repay any such excess amount to the Company.


(c)Execution of Recoupment. The Participant hereby irrevocably appoints the
Company as the Participant’s true and lawful attorney for the purpose of
undertaking all actions and executing all deeds and documentation that may be
required to be executed to enforce the recovery of compensation pursuant to the
Compensation Recovery Policy under Section 18(a) hereof or pursuant to any other
required recoupment under Section 18(b).


19.Amendments. The Committee at any time, and from time to time, may amend the
terms of the Option; provided, however, that the rights under any Option shall
not be materially impaired by any such amendment unless (a) the Company requests
the consent of the Participant and (b) the Participant consents in writing.





--------------------------------------------------------------------------------



20.Language. If the Participant has received this or any other document related
to the Plan or this Option translated into a language other than English and if
the meaning of the translated version is different than the English version, the
English version will control.


21.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


22.Participant’s Acknowledgements. By indicating acceptance of the Option
through the Company’s online acceptance procedure, the Participant acknowledges
that: (a) he or she has received, and understands and agrees to the terms of,
this Agreement and the Plan (including any exhibits to each document), (b) he or
she accepts the Option on the terms and conditions set forth in this Agreement
and the Plan (including any exhibits to each document), and (c) this Agreement
and the Plan (including any exhibits to each document) set forth the entire
understanding between the Participant and the Company regarding the rights to
acquire the Shares subject to this Option and supersede all prior oral and
written agreements with respect thereto.

